Case: 10-50266 Document: 00511323736 Page: 1 Date Filed: 12/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 16, 2010
                                     No. 10-50266
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARTEMIO SALVADOR-DANIEL, also known as Daniel Salgado-Vences,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:09-CR-650-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Artemio Salvador-Daniel appeals the 21-month sentence imposed following
his guilty plea conviction for illegal reentry following deportation. He argues
that his within-guidelines sentence is greater than necessary to satisfy the
sentencing goals of 18 U.S.C. § 3553(a), because it overstates the seriousness of
his criminal history and fails to provide just punishment for the offense in light
of his history and characteristics, including his motive for reentering the
country. He also contends that the sentence is greater than necessary because

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50266 Document: 00511323736 Page: 2 Date Filed: 12/16/2010

                                   No. 10-50266

the illegal reentry guidelines double counted his criminal history by using a
prior conviction both to enhance his offense level and to calculate his criminal
history category.
      Because Salvador-Daniel did not object to his sentence in the district court,
review is for plain error only. See United States v. Peltier, 505 F.3d 389, 391-92
(5th Cir. 2007).
      In United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied,
130 S. Ct. 378 (2009), we held that there was no impermissible double counting
in the guidelines calculations that rendered the sentence unreasonable. See also
U.S.S.G. § 2L1.2, comment. (n.6). Further, Salvador-Daniel’s disagreement with
the propriety of the sentence imposed and with the district court’s weighing of
the mitigating factors he presented in support of a lesser sentence does not
suffice to rebut the presumption of reasonableness that attaches to his within-
guidelines sentence. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir.), cert. denied, 129 S.Ct. 624 (2008); United States v. Rodriguez, 523 F.3d
519, 526 (5th Cir.), cert. denied, 129 S.Ct. 624 (2008); United States v. Alonzo,
435 F.3d 551, 554-55 (5th Cir. 2006). Accordingly, the judgment of the district
court is AFFIRMED.




                                         2